Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 8/16/2022.
Claims 1-17 are allowed in this Office Action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael P. Wendolowski on 08/25/2022.
The application has been amended as follows:
In the claim:
Please amend claims 1 and 16 as follows:
Claim 1. (Currently Amended) A and having a computer program loaded therein, comprising software for executing a method for Partial Unstructured Information Processing, constituting storing, indexing, querying and retrieval of partially specified unstructured data when the program is run on the at least one data processor, the method comprising: a Quantum Clustering Algorithm that partitions data records in different clusters wherein the data records in each cluster are semi-infinite ternary bit strings, wherein the data records represent keys, wherein a quantum key associated with each cluster combines all keys of each cluster, wherein a new key is inserted in a selected cluster based, at least in part, on a best match between the new key and the quantum key of each existing cluster and a threshold being met, a Compressed Ternary Tree associated with each cluster that replaces all conceivable indices for each cluster wherein the new key is inserted in the Compressed Ternary Tree of the selected cluster, and a Virtual Query Processor that converts traditional data base queries to raw Compressed Ternary Tree queries and filters, wherein proper set operations are used to combine results from partitioned queries to produce the result of the original query. 
 
Claim 16. (Currently Amended) A and having a computer program loaded therein, comprising software for executing a method for Partial Unstructured Information Processing, constituting storing, indexing and retrieval of partially specified unstructured data when the program is run on the at least one data processor, the method comprising:  
 a Quantum Clustering Algorithm that partitions data records in different clusters wherein each cluster is associated with a quantum key, wherein keys, represented by semi-infinite ternary bit strings, that are added to a cluster are attached to the quantum key associated with the cluster and keys that are removed from a cluster are detached from the quantum key associated  with the cluster, wherein a new key to be inserted is matched against the quantum key of each existing cluster, wherein the best match is compared to a threshold to determine if the match meets the threshold, wherein the key to be inserted is added to the cluster with a best matching quantum key if the match is meets the threshold, wherein a new cluster is created followed by adding the key to be inserted to the new cluster if the best match does not meet the threshold and a Compressed Ternary Tree that replaces all conceivable indices for each cluster wherein each cluster is associated with a Compressed Ternary Tree, wherein the new key is inserted in the Compressed Ternary Tree of the selected cluster. 
	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168